Name: 2007/679/EC: Commission Decision of 22 October 2007 fixing the net amounts resulting from the application of voluntary modulation in the United Kingdom for the calendar years 2007 to 2012 (notified under document number C(2007) 5104)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  plant product;  agricultural policy;  animal product
 Date Published: 2007-10-24

 24.10.2007 EN Official Journal of the European Union L 280/25 COMMISSION DECISION of 22 October 2007 fixing the net amounts resulting from the application of voluntary modulation in the United Kingdom for the calendar years 2007 to 2012 (notified under document number C(2007) 5104) (Only the English text is authentic) (2007/679/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, and amending Regulation (EC) No 1290/2005 (1), and in particular Article 4(1) thereof, Whereas: (1) Article 1(1) of Regulation (EC) No 378/2007 provides that Member States where at the entry into force of that Regulation the system of additional reductions of direct payments referred to in Article 1 of Commission Regulation (EC) No 1655/2004 of 22 September 2004 laying down rules for the transition from the optional modulation system established by Article 4 of Council Regulation (EC) No 1259/1999 to the mandatory modulation system established by Council Regulation (EC) No 1782/2003 (2) is applied may apply a reduction, during the period 2007-2012, hereinafter referred to as voluntary modulation, to all the amounts of direct payments within the meaning of Article 2(d) of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3). (2) Article 2 of Regulation (EC) No 378/2007 provides that, within two months of the entry into force of that Regulation, Member States decide on and communicate to the Commission the annual rate of voluntary modulation that will apply for the period 2007 to 2012 with an assessment in order to gauge the impact of the application of such modulation. (3) Under Article 3(1) of Regulation (EC) No 378/2007, any Member State where at the entry into force of that Regulation the system of additional reductions of direct payments referred to in Article 1 of Regulation (EC) No 1655/2004 is applied and the single payment scheme is applied at regional level may, for the period 2007 to 2012, choose to apply rates that are regionally differentiated according to objective criteria. The maximum rate for any of the regions of each Member State concerned is 20 %. (4) Article 3(2) of Regulation (EC) No 378/2007 provides that any Member State applying regionally differentiated rates of voluntary modulation submits to the Commission, within two months of the entry into force of that Regulation, for the period 2007 to 2012, information concerning (a) the annual rates of voluntary modulation for each region and for the whole territory, (b) the annual total amounts to be reduced under voluntary modulation, (c) where appropriate, the annual total additional amounts needed to cover the additional amount of aid referred to in the second subparagraph of Article 1(3) of that Regulation, and (d) statistical and other supportive data used to establish the amounts referred to in points (b) and (c). (5) Article 4(1) of Regulation (EC) No 378/2007 provides that the Commission fixes the net amounts resulting from the application of voluntary modulation based on: (a) a calculation in case of a single national rate of voluntary modulation; (b) in the case of Member States applying regionally differentiated rates, the amounts communicated by the Member States as provided for in Article 3(2) of that Regulation. (6) The United Kingdom has submitted to the Commission the following annual rates of voluntary modulation fixed at regional level: Region 2007 2008 2009 2010 2011 2012 England 12 % 13 % 14 % 14 % 14 % 14 % Northern Ireland 4,5 % 6 % 7 % 8 % 9 % 9 % Wales 0 % 2,5 % 4,2 % 5,8 % 6,5 % 6,5 % Scotland 5 % 8 % 8,5 % 9 % 9 % 9 % (7) The United Kingdom has also communicated the total amounts to be reduced under voluntary modulation and an assessment in order to gauge the impact of the application of such modulation. (8) It is therefore necessary to fix the net amounts resulting from the application of voluntary modulation in the United Kingdom, HAS ADOPTED THIS DECISION: Article 1 The net amounts resulting from the application of voluntary modulation in the United Kingdom for the calendar years 2007 to 2012 are fixed in the Annex to this Decision. Article 2 This Decision shall apply as from budget year 2008. Article 3 This Decision is addressed to the United Kingdom. Done at Brussels, 22 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 95, 5.4.2007, p. 1. (2) OJ L 298, 23.9.2004, p. 3. (3) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 552/2007 (OJ L 131, 23.5.2007, p. 10). ANNEX Net amounts resulting from the application of voluntary modulation in the United Kingdom (EUR million) 2007 2008 2009 2010 2011 2012 Total 362,0 424,0 464,4 475,5 481,6 481,6 of which Single payment scheme, Title III of Regulation (EC) No 1782/2003 358,6 419,6 459,6 470,6 476,7 476,7 Beef and veal, Article 69 of Regulation (EC) No 1782/2003 1,49 2,38 2,53 2,68 2,68 2,68 Nuts, Article 83 of Regulation (EC) No 1782/2003 0,001 0,002 0,002 0,002 0,002 0,002 Others (1) 1,909 2,018 2,268 2,218 2,218 2,218 (1) Assessment of the amounts resulting from the application of voluntary modulation to payments concerning protein crops (Article 76 of Regulation (EC) No 1782/2003) and energy crops (Article 88 of Regulation (EC) No 1782/2003).